EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 28-30 directed to invention non-elected without traverse.  Accordingly, claims 28-30 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 16-20 and 22-27:  The prior art did not teach or suggest a nozzle device as claimed by the applicant, specifically a nozzle device comprising a substrate comprising a first wafer bonded to a second wafer, and wherein the first wafer  has a first cavity portion extending to the sieve-side membrane, and the second wafer has a second cavity portion extending from the first cavity portion to the spray-side membrane, thereby providing fluid communication, along a fluid communication axis, between the sieve-side orifices and the spray-side orifices, the first cavity portion having a larger cross-sectional area than a cross-sectional area of the second cavity portion, the cross-sections being with respect to the fluid communication axis, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 31-35:  The prior art did not teach or suggest a nozzle device as claimed by the applicant, specifically a nozzle device comprising a first wafer having a sieve-side membrane comprising a sieve-side orifice, a second wafer having a spray-side membrane comprising a spray-side orifice, wherein the first wafer is bonded to the second wafer, wherein the first wafer has a first cavity portion extending to the sieve-side membrane and the second wafer has a second cavity portion extending from the first cavity portion to the spray- side membrane, where both cavity portions are in fluid communication with each other and with the sieve-side orifice and the spray-side orifice along a fluid communication axis, wherein the first cavity portion has a larger cross-sectional area than a cross-sectional area of the second cavity portion, where both cross-sections of the cavities being with respect to the fluid communication axis, together in combination with the other claimed features of applicant’s invention.
6Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752